Citation Nr: 0218345	
Decision Date: 12/18/02    Archive Date: 12/24/02	

DOCKET NO.  01-06 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $23,880.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1987 to July 1993.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was 
received in April 2000, a statement of the case was issued 
in June 2001, and a substantive appeal was received in 
July 2001.

In a February 2000 decision, the RO found that the 
overpayment in question in this case was properly created.  
The veteran was furnished notice of that determination and 
notice of appellate rights and procedures, but a notice of 
disagreement was not filed to initiate an appeal.  
Accordingly, the only issue on appeal involves the 
veteran's request for a waiver of recovery of the 
overpayment.  


FINDINGS OF FACT

1.  In March 1999, action was taken to award the veteran a 
payment of $20,892 in retroactive VA compensation 
benefits; the veteran was furnished an award letter 
detailing the monthly amounts she was entitled to based on 
her listed dependents.  

2.  In August 1999, the veteran provided the RO with 
additional information regarding her dependents.  

3.  In September 1999, action was taken to amend the 
veteran's monthly compensation award payments resulting in 
payment of an additional $29,383 in compensation benefits; 
the veteran was furnished an award letter detailing the 
monthly amounts she was entitled to based on her listed 
dependents; this action resulted in an overpayment to the 
veteran in the amount of $23,880. 
  
4.  There was no fraud, misrepresentation, or bad faith by 
the veteran in her actions leading to the creation of the 
indebtedness at issue.

5.  Recovery of the overpayment of VA compensation 
benefits in the calculated amount of $23,880 would not be 
against the principles of equity and good conscience.  


CONCLUSION OF LAW

There is no statutory bar to waiver of recovery of the 
$23,880 overpayment of VA compensation benefits, but the 
criteria for entitlement to waiver of recovery of the 
overpayment have not been met.  38 U.S.C.A. §§ 5107, 5302 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 1.963, 1.965 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) are relevant to Chapter 51 
of Title 38 of the United States Code and do not apply in 
waiver of overpayment cases which are governed by Chapter 
53.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  
The veteran has been informed, via a Statement of the Case 
and in correspondence, of the nature of the evidence 
needed to substantiate her claim.  All evidence necessary 
for the determination that needs to be made has been 
obtained.  Consequently, no further notification or 
assistance is necessary.  

I.  Factual Background

The veteran was awarded $20,892 in retroactive VA 
compensation benefits in March 1999.  She was furnished an 
award letter which listed in detail the monthly amounts 
she was entitled to based on reported dependents.  In 
August 1999, the veteran provided the RO with additional 
information in order to allow her to obtain additional 
compensation for her dependents.  In September 1999, 
action was taken to amend her compensation award based on 
this new information.  The veteran was furnished another 
award letter in which the monthly amounts of compensation 
were amended.  However, instead of being paid only an 
additional amount based on her amended list of dependents, 
she was instead paid a second lump sum payment of $29,383 
without taking into consideration the previous lump sum 
payment of $20,892.  As a result, in September 1999, the 
veteran was issued an excessive retroactive payment in the 
amount of $29,383 instead of the correct amount due of 
$5,503.  This action resulted in an overpayment of 
$23,880.

The veteran was notified of the overpayment in February 
2000, less than five months after the overpayment had been 
issued.  In February 2000, the veteran requested a waiver 
of the overpayment, indicating her assumption that the 
amount paid to her was correct.  She indicated that she 
was not at fault in the creation of the debt.  

The veteran provided a financial status report in February 
2000 indicating that she has been unemployed since January 
1999.  At this time she indicated that her total monthly 
pension, compensation, or other income was $541 and her 
total monthly expenses were $1065.  In her May 2000 notice 
of disagreement, the veteran once again contended she was 
not at fault for not knowing the amount she received was 
in error.  She indicated that she spent the money, moving 
her children and herself to a safer environment.  She 
indicated that she was renting a house now that was far 
more expensive than her previous apartment.  She also 
indicated that she had to use the money to pay deposits to 
turn on all the utilities and purchase a refrigerator and 
washing machine.  It was also indicated that she also used 
the money to pay her car registration, insurance, and 
bought her children some new clothing. 

In April 2000, the RO lowered the withholding of VA 
benefits to repay the debt to $75 per month.  The veteran 
has been informed.  In her substantive appeal of August 
2001, the appellant once again reiterated that the 
overpayment was incurred by no act of fraud on her behalf.  
She indicated that the recovery of the overpayment has 
deprived her family of the necessities such as toiletries, 
clothing, and food.  She acknowledged that the VA had 
erred in making this payment, but that the monies had been 
used to sustain her family and to purchase a much-needed 
washer and dryer.  

The veteran's representative submitted written argument in 
May 2002.

II. Analysis

As noted in the introduction, the only issue before the 
Board involves entitlement to waiver of recovery of the 
overpayment in question.  The veteran did not initiate an 
appeal from the RO's determination that the overpayment 
was properly created.  

The Board notes here that the Committee found no statutory 
bar to waiver of recovery of the veteran's indebtedness.  
Recovery of overpayment of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on 
the part of the person, or persons having an interest in 
obtaining the waiver and recovery of the indebtedness from 
the payee who received such benefits would be against 
equity and good conscience.  38 U.S.C.A. §§ 5302(c); 
38 C.F.R. §§ 1.963(a), 1.965(b).  The Committee found 
there was no fraud, misrepresentation, or bad faith.  The 
Board agrees.  The Board finds no clear evidence of any 
intent on the veteran's part to receive funds to which she 
was not entitled. 

The next factor for consideration is whether recovery of 
the overpayment would be against the standard of "equity 
and good conscience."  The standard of "equity and good 
conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In 
making this determination, consideration will be given to 
the following elements, which are not to be all-inclusive:

1.  Fault of the debtor.  Where the actions of the debtor 
contribute to the creation of the debt.

2.  Balancing of faults.  Weighing faults of the debtor 
against VA fault.

3.  Undue hardship.  Whether collection would deprive the 
debtor or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits 
or recovery would nullify the objective for which VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

See 38 C.F.R. § 1.965(a).

As an initial matter, the Board finds that while the 
veteran did nothing to cause the second lump sum payment 
to be issued to her, she reasonably should have known that 
that second payment was in error to the extent that it 
included benefits which had already been paid to her.  The 
Board believes that the March 1999 and September 1999 
award letters which set forth the amounts of monthly 
compensation should have led her to realize that the 
second lump sum payment was clearly excessive.  While the 
veteran maintains that she contacted the RO to ascertain 
if the amount of the second payment was correct, there is 
nothing in the record documenting any such inquiries by 
the veteran.  

It appears clear that to allow the veteran to keep the 
overpayment would result in unjust enrichment as she was 
clearly not entitled to the additional $23,880.  As to 
changing her position based on the additional benefits, 
the Board is being asked to believe that she spent nearly 
$50,000 from April 1999 to February 2000 (the veteran was 
provided $20,892 in April 1999 based on a retroactive 
payment of VA compensation and then of $29,383 in 
September 1999) on such items as a washer and dryer and 
other necessities of life.  The veteran has been rather 
vague in indicating where the funds were spent, and the 
Board finds it highly unlikely that the veteran spent all 
of the monies she received from the VA in such a limited 
amount of time on such items as she has cited. 

While the financial reports submitted by the veteran do 
reflect that recovery would cause the veteran financial 
hardship, these financial status reports do not take into 
consideration the extensive retroactive compensation the 
veteran received.  In other words, the Board finds that 
the reported financial status is of questionable 
credibility in view of the large sum of monies she 
received from VA.  Recovering the benefits accidentally 
provided to the veteran would not defeat the purposes of 
aiding the veteran in meeting her familial obligations in 
light of the retroactive compensation provided to the 
veteran in April of 1999 and the compensation currently 
being given to the veteran at this time.  The Board has 
also noted that the RO has reduced the amount being 
recovered from her VA compensation to $75 a month. 

Weighing all the relevant factors set forth above, the 
Board finds that the circumstances of this case do not 
call for moderation in the exercise of the Government's 
right to collect the overpayment provided to the veteran.  
The Board concludes that recovery of the overpayment of 
$23,880 would not be against the principles of equity and 
good conscience.  Thus, waiver of overpayment is not 
warranted.  


ORDER

The appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

